Name: Council Decision (EU) 2017/1364 of 17 July 2017 on the position to be adopted on behalf of the European Union within the EU-Republic of Moldova Association Council as regards the amendment of Annex XXVI to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part
 Type: Decision
 Subject Matter: Europe;  tariff policy;  European construction;  international affairs;  European Union law
 Date Published: 2017-07-22

 22.7.2017 EN Official Journal of the European Union L 191/3 COUNCIL DECISION (EU) 2017/1364 of 17 July 2017 on the position to be adopted on behalf of the European Union within the EU-Republic of Moldova Association Council as regards the amendment of Annex XXVI to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Ageement) was signed on 27 June 2014. (2) Article 201 of the Agreement provides for the gradual approximation to the Union's customs law and certain international law to be carried out as set out in Annex XXVI to the Agreement. (3) Annex XXVI to the Agreement specifies that approximation with the provisions of Council Regulation (EEC) No 2913/92 (2) is to be carried out by the Republic of Moldova within 3 years following the entry into force of the Agreement. (4) Regulation (EEC) No 2913/92 has been repealed and, since 1 May 2016, the substantive provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council (3) are in application in the Union. (5) At the meeting of the EU-Republic of Moldova Customs Sub-Committee held on 6 October 2016, it was concluded that Annex XXVI to the Agreement should be amended accordingly. (6) The position of the Union within the EU-Republic of Moldova Association Council (the Association Council) should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the Union within the Association Council as regards the amendment of Annex XXVI of the Agreement shall be based on the draft Decision attached to this Decision. 2. The representatives of the Union in Association Council may agree to minor technical corrections to the draft Decision referred to in paragraph 1 without further decision of the Council. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 July 2017. For the Council The President T. TAMM (1) OJ L 260, 30.8.2014, p. 4. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). (3) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). DRAFT DECISION No ¦/2017 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL of ¦ 2017 as regards the amendment of Annex XXVI to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, and in particular Article 436(3) thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement) was signed on 27 June 2014. (2) Article 201 of the Agreement provides for the gradual approximation to the Union's customs law and certain international law to be carried out as set out in Annex XXVI to the Agreement. (3) Annex XXVI to the Agreement specifies that approximation with the provisions of Council Regulation (EEC) No 2913/92 (2) is to be carried out by the Republic of Moldova within three years following the entry into force of the Agreement. (4) Regulation (EEC) No 2913/92 has been repealed and, since 1 May 2016, the substantive provisions of Regulation (EU) No 952/2013 (3) of the European Parliament and of the Council are in application in the Union. (5) At the meeting of the EU-Republic of Moldova Customs Sub-Committee held on 6 October 2016, it was concluded that Annex XXVI to the Agreement should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex XXVI to the Agreement is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair (1) OJ L 260, 30.8.2014, p. 4. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). (3) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). ANNEX The first section of Annex XXVI to the Agreement is amended as follows: The reference Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code is replaced by the reference Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code.